DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 21 recite “…the first part of the first source region proximate to the first channel region; a second gate dielectric layer covering an outer surface of the third part of the second source region proximate to the second channel region…” 
The term "proximate" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Proximate” is defined as "very near; close” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how close something needs to be in order to be “proximate.” The term “proximate” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “proximate” to the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether 
For the purposes of Examination, any distance away from an object will be determined as “proximate” to the object.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13-15, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (“Drive Current Enhancement in TFET by Dual Source Region”, hereinafter Jiang)
With regards to claim 1, Jiang discloses a tunneling field-effect transistor, (FIG. 1) comprising: 
a substrate layer; (it should be noted that, though an explicit substrate is not shown, FET devices are inherently formed on substrates)
st source, 1st channel, drain, 2nd channel, and 2nd source are arranged in a line) wherein the first source region is divided into a first part and a second part, wherein the first part is proximate to the first channel region, (See FIG. 1, where the first part of the first source region is proximate to the 1st channel) wherein the second source region is divided into a third part and a fourth part, and wherein the third part is proximate to the second channel region; (See FIG. 1, where the third part of the second source region is proximate to the 2nd  channel)
a first gate dielectric layer (gate dielectric not labeled covering outer surface of the first source region) covering an outer surface of the first part of the first source region proximate to the first channel region; (See FIG. 1 vi., showing the gate dielectric of the gate conductor stack covering the first part of the first source region proximate to the first channel)
a second gate dielectric layer (gate dielectric not labeled covering outer surface of the second source region) covering an outer surface of the third part of the second source region proximate to the second channel region; (See FIG. 1 vi., showing the gate dielectric of the gate conductor stack covering the first part of the first source region proximate to the first channel, see also Response to Arguments) 
st gate region) and 2Atty. Docket: 4657-72100 (84737926US03) 
a second gate region covering a top end, a third side surface, and a fourth side surface of the second gate dielectric layer, wherein the third side surface and the fourth side surface are two outer surfaces of the second gate dielectric layer that are parallel and opposite to the plane formed by the first direction and the second direction, and wherein a direction of an electric field applied in the second gate region points to the second source region.  (See FIG. 1, showing the second gate region, see also Page 2, Paragraph 4: “For the device operation of an n-TFET, a positive 𝑉DS is applied. The mechanism of current flow in this device is based on the BTBT of electrons from the valance band of source region that is below the bottom of the conduction band of the channel region. The tunneling of electron takes place on the edges of the gate near the source. Silicon is an indirect band gap material, so indirect lateral tunneling dominates the main part of the total current in those conventional TFETs. Due to the corresponding smaller BTBT generation rate, the on-state current 𝐼on is very small. When the gate overlaps the source completely, the indirect current will be enlarged with the increasing overlap areas, the final tunneling current is also obviously increased in the uniform field limit. Another reason is that two source regions, the total tunneling electrons, are twice as large as a single p-i-n structure TFET.”  
It should further be noted that the limitations “wherein a direction of an electric field applied in the first gate region points to the first source region…wherein a direction of an electric field applied in the second gate region points to the second source region” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647))


    PNG
    media_image1.png
    320
    603
    media_image1.png
    Greyscale



With regards to claim 13, Jiang discloses a field-effect transistor, (FIG. 1) comprising: 
a substrate layer; (it should be noted that, though an explicit substrate is not shown, FET devices are inherently formed on substrates)
a rectangular semiconductor strip formed on an upper surface of the substrate layer, wherein the rectangular semiconductor strip comprises a first source region, a first channel region, a drain region, a second channel region, and a second source region that are disposed in sequence along a first direction, wherein the first direction is parallel to a length direction of the rectangular semiconductor strip, wherein the first source region is disposed at one end of the rectangular semiconductor strip, wherein the first channel region is proximate to the first source region, wherein the drain region is st source, 1st channel, drain, 2nd channel, and 2nd source are arranged in a line) wherein the first source region is divided into a first part and a second part, wherein the first part is proximate to 10Atty. Docket: 4657-72100 (84737926US03) the first channel region, (See FIG. 1, where the first part of the first source region is proximate to the 1st channel) wherein the second source region is divided into a third part and a fourth part, and wherein the third part is proximate to the second channel region; (See FIG. 1, where the third part of the second source region is proximate to the 2nd  channel)
a first gate dielectric layer (gate dielectric not labeled covering outer surface of the first source region) covering an outer surface of the first part of the first source region proximate to the first channel region; (See FIG. 1 vi., showing the gate dielectric of the gate conductor stack covering the first part of the first source region proximate to the first channel)
a second gate dielectric layer (gate dielectric not labeled covering outer surface of the second source region) covering an outer surface of the third part of the second source region proximate to the second channel region; (See FIG. 1 vi., showing the gate dielectric of the gate conductor stack covering the first part of the first source region proximate to the first channel, see also Response to Arguments) 
a first gate region covering a top end, a first side surface, and a second side surface of the first gate dielectric layer, wherein the first side surface and the second side surface are two outer surfaces of the first gate dielectric layer that are parallel and opposite to a plane formed by the first direction and a second direction parallel to a height direction of the rectangular semiconductor; (See FIG. 1, showing the 1st gate region) and 
a second gate region covering a top end, a third side surface, and a fourth side surface of the second gate dielectric layer, wherein the third side surface and the fourth side surface are two outer nd gate region)

With regards to claim 14, Jiang discloses the field-effect transistor according to claim 13, wherein a direction of an electric field applied in the first gate region points to the first source region.  It should further be noted that the limitations “wherein a direction of an electric field applied in the first gate region points to the first source region” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. and Ex parte Masham, 2 USPQ2d 1647))

With regards to claim 15, Jiang discloses field-effect transistor according to claim 13, wherein a direction of an electric field applied in the second gate region points to the second source region.  It should further be noted that the limitations “wherein a direction of an electric field applied in the second gate region points to the second source region” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. and Ex parte Masham, 2 USPQ2d 1647))

With regards to claim 21, Jiang discloses a field-effect transistor, (FIG. 1) comprising: 
a substrate layer; (it should be noted that, though an explicit substrate is not shown, FET devices are inherently formed on substrates)
st source, 1st channel, drain, 2nd channel, and 2nd source are arranged in a line) wherein the first source region is divided into a first part and a second part, wherein the first part is proximate to 10Atty. Docket: 4657-72100 (84737926US03) the first channel region, (See FIG. 1, where the first part of the first source region is proximate to the 1st channel) wherein the second source region is divided into a third part and a fourth part, and wherein the third part is proximate to the second channel region; (See FIG. 1, where the third part of the second source region is proximate to the 2nd  channel)
a first gate dielectric layer (gate dielectric not labeled covering outer surface of the first source region) covering an outer surface of the first part of the first source region proximate to the first channel region; (See FIG. 1 vi., showing the gate dielectric of the gate conductor stack covering the first part of the first source region proximate to the first channel)
a second gate dielectric layer (gate dielectric not labeled covering outer surface of the second source region) covering an outer surface of the third part of the second source region proximate to the second channel region; (See FIG. 1 vi., showing the gate dielectric of the gate conductor stack covering the first part of the first source region proximate to the first channel, see also Response to Arguments) 
a first gate region covering a top end, a first side surface, and a second side surface of the first gate dielectric layer, wherein the first side surface and the second side surface are two outer surfaces of st gate region) and 
a second gate region covering a top end, a third side surface, and a fourth side surface of the second gate dielectric layer, wherein the third side surface and the fourth side surface are two outer surfaces of the second gate dielectric layer that are parallel and opposite to the plane formed by the first direction and the second direction.  (See FIG. 1, showing the 2nd gate region)

With regards to claim 22, Jiang discloses the field-effect transistor of claim 21.
It should further be noted that the limitations “wherein a direction of an electric field applied in the first gate region points to the first source region” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. and Ex parte Masham, 2 USPQ2d 1647))

With regards to claim 23, Jiang discloses the field-effect transistor of claim 21.
It should further be noted that the limitations “wherein a direction of an electric field applied in the second gate region points to the second source region” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. and Ex parte Masham, 2 USPQ2d 1647))



Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Specifically, the new amendment has cause a new 112(b) issue, which has been documented above.  In light of the new interpretation, the claims have been interpreted such that the claims are properly rejected under 35 USC 102 as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812